Citation Nr: 0924614	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  06-36 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased evaluation in excess of 10 
percent for status post T7 compression fracture with 
lumbosacral spine degenerative disc disease with chronic 
thoracic spine strain.  


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1994 to August 
1997.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO), which continued the 10 percent evaluation for 
the Veteran's service-connected status post T7 compression 
fracture with lumbosacral spine degenerative disc disease 
with chronic thoracic spine.  The Board notes that during the 
course of the appeal, the Veteran's claims file was 
temporarily brokered to the Cleveland, Ohio, VA Regional 
Office.  

In September 2008, the Board remanded the claim for 
additional development. The case has been returned to the 
Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Regrettably, the record as it stands is currently inadequate 
for the purpose of rendering a fully informed decision as to 
the claim for an increased rating for status post T7 
compression fracture with lumbosacral spine degenerative disc 
disease with chronic thoracic spine strain.  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
its statutory duty to assist the Veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).  

The Veteran contends that his service-connected back 
disability is worse than the current evaluation contemplates.  
As noted, in September 2008, the Board remanded the case to 
afford the Veteran a VA examination to determine the severity 
of his service-connected back disability.  Additionally, the 
RO was requested to provide VCAA notice consistent with the 
requirements of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  The Veteran, along with his attorney, received a 
copy of the Board's decision in September 2008.  However, the 
next document contained within the claims file is an April 
2009 Supplemental Statement of the Case (SSOC).  The April 
2009 SSOC indicates that the Veteran's claims file was 
returned to the RO for additional development.  The RO 
explained that a letter was sent to the Veteran requesting 
additional evidence showing an increase in his service-
connected disability, but he failed to respond to the letter 
or provide evidence already not of record relating to his 
service-connected disability.  Furthermore, the RO noted that 
VA examinations were scheduled on four separate occasions, 
however, the Veteran failed to report to each examination 
scheduled, and did not provide good cause for his failure to 
report after additional notice was sent.  

Of particular importance is the information reported under 
the "[e]vidence" section of the April 2009 SSOC.  The RO 
listed the following information:  a December 2008 VA letter 
informing the Veteran of evidence necessary to determine 
whether an increased rating is warranted; a December 2008 
letter to the Veteran indicating that his attorney is not 
recognized as a representative by VA; an April 2009 letter; 
and the Veteran's failure to report for four scheduled VA 
examinations at the VA Eastern Colorado Health Care system on 
November 4, 2008, November 18, 2008, January 22, 2009, and 
February 19, 2009.  The Board notes, however, that this 
evidence is not contained within the claims file.  There are 
no copies of the stated letters sent to the Veteran informing 
him of VA's notification requirements as required in Vazquez-
Flores v. Peake, or informing him of the scheduled VA 
examinations.  The Board is certainly aware that it is 
customary practice for the RO to notify the Veteran of a 
scheduled VA examination via telephone, but there is no 
report of contact or written evidence of such contact being 
made to the Veteran or his representative.  In addition, the 
Veteran was not advised that his failure to appear for an 
examination as requested, and without good cause, could 
adversely affect his claim, to include a denial.  See 
38 C.F.R. § 3.655 (2008).  Finally, there is no indication 
that the Veteran's attorney received a copy of the April 2009 
SSOC and had an opportunity to submit evidence or argument 
after the issuance of the SSOC.  

Because of the aforementioned numerous procedural 
deficiencies, the Board's remand instructions were not 
complied with, and another remand is needed in order to 
ensure compliance.  If any action required by a remand is not 
undertaken, or is taken in a deficient manner, appropriate 
corrective action should be undertaken.  While the Board 
regrets the delay, another remand is required.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

To ensure that VA has met its duty to assist the Veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
again REMANDED for the following action:  

1.  Send the Veteran a VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that provides notification 
regarding the evidence needed to 
substantiate the claims for entitlement 
to increased ratings for the pending 
claim.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  

2.  Associate with the claims file the 
letters sent to the Veteran as reflected 
in the April 2009 SSOC, which includes 
two December 2008 VA letters; an April 
2009 letter; and notification letters 
regarding the four scheduled VA 
examinations on November 4, 2008, 
November 18, 2008, January 22, 2009, and 
February 19, 2009, and the consequences 
for failure to report for a VA 
examination without good cause.  38 
C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the stated letters were not 
sent to the Veteran, but the information 
was communicated to him via telephone 
conversation, associate the report(s) of 
contact or written memorandum reflecting 
such conversation(s).  Failure to provide 
the above stated evidence warrants 
automatic rescheduling of a new VA 
examination to determine the current 
severity of the Veteran's service-
connected back disability.  

3.  Once such development is completed, 
readjudicate the claim for an increased 
rating in excess of 10 percent for status 
post T7 compression fracture with 
lumbosacral spine degenerative disc 
disease with chronic thoracic spine 
strain.  If the benefit remains denied, 
the Veteran and his attorney should be 
provided with a supplemental statement of 
the case (SSOC), and the case should be 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




